Exhibit 10.1
 
THIS AGREEMENT IS SUBJECT TO ARBITRATION PURSUANT TO THE FEDERAL ARBITRATION ACT
AND IF THE FEDERAL ARBITRATION ACT IS INAPPLICABLE, THE SOUTH CAROLINA UNIFORM
ARBITRATION ACT, § 15-48-10, ET. SEQ., CODE OF LAWS OF SOUTH CAROLINA (1976), AS
AMENDED.
 
LOAN AGREEMENT
 
THIS LOAN AGREEMENT (the “Loan Agreement” or “Agreement”) is made and entered
into on the 5th day of June, 2007, by and between Carolina First Bank, a South
Carolina banking corporation (“Lender”), and Span-America Medical Systems, Inc.,
a South Carolina corporation (“Borrower”) (collectively, the “Parties” and each
a “Party”).
 
Background Statement
 
Borrower has requested a revolving line of credit from Bank to be used for the
purpose of: (a) a one time cash dividend not to exceed $5.00 per share plus one
regular quarterly dividend of $0.08 per share; (b) working capital; (c) capital
expenditures; and (d) other general corporate purposes.
 
NOW, THEREFORE, in consideration of Lender making a loan in the principal amount
of Ten Million and no/100 Dollars ($10,000,000.00), to Borrower for the purpose
set forth in Section 2.2, as evidenced by the Note (as defined below), Lender
and Borrower enter into this Loan Agreement and agree as follows:
 
1. Definitions. For the purposes hereof:
 
1.1 “Affiliate” means, with respect to a named Person, (a) any Person directly
or indirectly owning five percent (5%) or more of the voting stock or rights in
such named Person or of which the named Person owns five percent (5%) or more of
such voting stock or rights; (b) any Person controlling or controlled by or
under common control with such named Person; (c) any officer, director or
managing employee or agent of such named Person or any Affiliate of the named
Person; and (d) any immediate family member of the named Person or any Affiliate
of such named Person.
 
1.2 “Business Day” means any day the Lender is open for business.
 
1.3 “Closing” or “Closing Date” means June 5, 2007.
 
1.4 “Code” means the Uniform Commercial Code as in effect under the laws of the
State of South Carolina from time to time, as the same may be amended.
 
1.5 “EBITDA” means net income, less income or plus loss from discontinued
operations and extraordinary items, plus income taxes, plus interest expense,
plus depreciation and amortization expense.
 
 
 

--------------------------------------------------------------------------------

 
 
1.6 “Environmental Laws” means applicable state, federal or local environmental
laws or regulations, including but not limited to, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended by
the Superfund Amendments and Reauthorization Act of 1986, 42 U.S.C. § 9601 et
seq.; the Emergency Planning and Community Right-to-Know Act, 42 U.S.C. § 1101
et seq.; the Solid Waste Disposal Act, as amended by the Resource Conservation
and Recovery Act, 42 U.S.C. § 6901 et seq.; the Hazardous Materials
Transportation Act of 1974, 49 U.S.C. § 1801 et seq.; the Federal Water
Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Clean Air Act, 42 U.S.C. §
7401 et seq.; the Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. §
136 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 300f et seq.; the Toxic
Substances Control Act, 15 U.S.C. § 2601 et seq.; the Oil Pollution Act of 1990,
33 U.S.C. § 2701 et seq.; the Endangered Species Act, 16 U.S.C. 1531 et seq.;
any laws regulating the use of biological agents or substances including medical
or infectious wastes, each as amended or supplemented, and any applicable and
analogous future or present local, state, and federal statutes, regulations, and
ordinances promulgated pursuant thereto.
 
1.7 “Event of Default” shall have the meaning set forth in Article 6.
 
1.8 “Funded Debt” means all outstanding indebtedness for borrowed money and
other interest-bearing indebtedness, including current and long term
indebtedness.
 
1.9 “GAAP” means generally accepted accounting principles and practices as in
effect from time to time and recognized as such by the American Institute of
Certified Public Accountants, consistently applied.
 
1.10 “Indebtedness” means, collectively, all liabilities (including, without
limitation, capital lease obligations) of the subject Person, whether owing by
such Person alone or with one or more others in a joint, several, or joint and
several capacity, whether now owing or hereafter arising, whether owing
absolutely or contingently, whether created by loan, overdraft, guaranty of
payment, or other contract or by quasi-contract or tort, statute or other
operation of law or otherwise.
 
1.11 “Lien” means any interest in property (real, personal or mixed, and
tangible or intangible) securing an obligation owed to, or a claim by, a Person
other than the owner of the property, whether such interest is based on common
law, statute, or contract, and including, but not limited to, the security
interest, security title or Lien arising from a security agreement, mortgage,
deed of trust, deed to secure debt, encumbrance, pledge, conditional sale or
trust receipt or a lease, consignment or bailment for security purposes. The
term “Lien” shall include covenants, conditions, restrictions and other
encumbrances affecting any property. For the purpose of this Agreement, Borrower
shall be deemed to be the owner of any property which it has acquired or holds
subject to a conditional sale agreement or other arrangement pursuant to which
title of the property has been retained by or vested in some other Person for
security purposes.
 
1.12 “Loan Documents” means this Loan Agreement, the Note, Negative Pledge
Agreement, consents and all other documents, instruments, certificates and
agreements executed and/or delivered by Borrower and/or Guarantors, or any third
party, in favor of Lender in connection with the Loan.
 
 
2

--------------------------------------------------------------------------------

 
 
1.13 “Loan” means the revolving loan more particularly described in Section 2.1.
 
1.14 “Leverage Ratio” shall mean, as of the end of each fiscal quarter of the
Borrower, for the Borrower and its Subsidiaries on a consolidated basis for the
four consecutive fiscal quarters ending on such date, the ratio of (i) Funded
Debt of the Borrower and its Subsidiaries on the last day of such period to (ii)
EBITDA, as calculated for the Borrower’s then most-recently ended four fiscal
quarters.
 
1.15 “Material Adverse Change” means the occurrence of events or circumstances
which, if unchanged, would materially impair Borrower’s or any Guarantor’s: (i)
financial condition, (ii) ability to meet its financial obligations as they
become due, or (iii) ability to conduct its business as presently conducted.
 
1.16 “Maturity Date” means June 5, 2012.
 
1.17 “Negative Pledge Agreement" means the Negative Pledge Agreement of Borrower
covering all of Borrower’s assets dated the date hereof.
 
1.18 “Note” means the promissory note of Borrower in favor of Lender dated of
even date herewith in the amount of the Loan as set forth in Section 2.1
(substantially in the form of Exhibit 1.18 attached hereto), as well as any
promissory note or notes issued by Borrower in substitution, replacement,
extension, amendment or renewal of any such promissory note or notes.
 
1.19 “Obligations” means (a) all principal and/or interest which may be due
under the Note, and all other present and future Indebtedness, obligations and
liabilities of Borrower to Lender arising pursuant to this Agreement and/or any
other Loan Document, regardless of whether such Indebtedness, obligations or
liabilities are direct, indirect, fixed, contingent, joint or joint and several
(including any interest, fees and other charges under this Agreement or any
other Loan Document, which would accrue but for the filing of a bankruptcy or
insolvency action, whether or not such claim is allowed in such bankruptcy or
insolvency action); (b) all other obligations or liabilities of Borrower owing
to Lender, from time to time, whether now existing or hereafter arising,
regardless of how incurred; and (c) all renewals, extensions and modifications
of any of the foregoing, or any part thereof. The term also includes, without
limitation, all Indebtedness, liabilities or obligations of Borrower which may
at any time become due under any rate swap agreement, basis swap, forward rate
agreement, commodity swap, commodity option, equity or equity index swap, bond
option, interest rate option, foreign exchange agreement, rate cap agreement,
rate floor agreement, rate collar agreement, currency swap agreement,
cross-currency swap agreement, currency option or any other similar agreement
entered into between Borrower and Lender, or any Affiliate of Lender. The term
“Obligations” further includes any of the foregoing that arise after the filing
of a petition by or against Borrower under the United States Bankruptcy Code,
even if the obligations do not accrue because of the automatic stay under United
States Bankruptcy Code Section 362 or otherwise.
 
 
3

--------------------------------------------------------------------------------

 
 
1.20 “Permitted Indebtedness” means those matters specified in Section 4.2(g)
hereof.
 
1.21 “Permitted Liens” means any Lien of any kind specified in Section 4.2(c)
hereof.
 
1.22 “Person” means an individual person, corporation, limited liability
company, trust, joint venture, limited or general partnership, any government or
agency or political subdivision of any government, or any other entity or
organization.
 
1.23 “Solvent” means, as to any Person, such Person (i) owns property, real,
personal, and mixed, whose aggregate fair saleable value is greater than the
amount required to pay all of such Person’s Indebtedness (including contingent
debt), and (ii) is able to pay all of its Indebtedness as such Indebtedness
matures, and (iii) has capital sufficient to carry on its business and
transactions and all business and transactions in which it is about to engage.
 
1.24 “Subsidiary” means any corporation, partnership or other entity in which
any Person, directly or indirectly, owns fifty percent (50%) or more of the
stock, capital or other interests (legal or beneficial) which is effectively
controlled, directly or indirectly, by such Person.
 
1.25 “Substances” shall have the meaning as defined in Section 3.8 hereof.
 
1.26 “Intercompany Transaction” means any Account, Chattel Paper, General
Intangible, Instrument, Document or other Indebtedness or obligation arising
from business done with or for, or Indebtedness owed between or among, Borrower
and any Subsidiary or Affiliate thereof.
 
1.27 “Tangible Net Worth” means (i) the aggregate amount of assets shown on the
balance sheet of a Person at any particular date (not including capitalized
interest, debt discount and expense, goodwill, patents, trademarks, copyrights,
franchises, licenses, and such other assets as are properly classified
“intangible assets” under GAAP) less (ii) liabilities (including capitalized
leases, subordinated debt, reserves for deferred taxes and other deferred sums
appearing on the liabilities side of such Person’s balance sheet), all computed
in accordance with GAAP.
 

 
2.
The Loan.

 
2.1 Loan. Lender hereby agrees to make to Borrower a revolving line of credit
loan in the amount of up to Ten Million and no/100 Dollars ($10,000,000.00)
pursuant to the following terms:
 
(i) Subject to all terms set forth herein for so long as no Event of Default
exists, Lender agrees, from time to time and on the terms hereinafter set forth,
to loan to Borrower, when requested by Borrower, principal amounts aggregating
up to Ten Million and no/100 Dollars ($10,000,000.00). Within the aforesaid
limits, Borrower may borrow, make payments, and reborrow under this Agreement,
subject to the provisions hereof.
 
 
4

--------------------------------------------------------------------------------

 
 
(ii) The obligation to repay the Note shall be evidenced by the Note and shall
mature upon the Maturity Date.
 
(iii) In addition, as an accommodation to Borrower, Lender may permit telephonic
requests for loans and electronic transmittal of instructions, authorizations,
agreements or reports to Lender by Borrower. Unless Borrower specifically
directs Lender in writing not to accept or act upon telephonic or electronic
communications from Borrower, Lender shall have no liability to Borrower for any
loss or damage suffered by Borrower as a result of Lender’s honoring of any
requests, execution of any instructions, authorizations or agreements or
reliance on any reports communicated to Lender telephonically or electronically
and purporting to have been sent to Lender by Borrower and Lender shall have no
duty to verify the origin of any such communication or the authority of the
person sending it.
 
(iv) If the outstanding principal amount of the Note at any time exceeds Ten
Million and no/100 Dollars ($10,000,000.00), Borrower shall immediately pay the
Lender an amount equal to such excess as a payment on the principal amount of
the Note.
 
(b) Notice and Manner of Borrowing. For advances under the Note, Borrower shall
give Lender notice of a request for an advance not later than 2:00 p.m.
Greenville, South Carolina time on the Business Day immediately preceding the
date of the requested advance, specifying the date and amount thereof. Any such
notice (including, but not limited to, telephonic notice) which Lender believes
in good faith to have been given by a duly authorized officer of Borrower shall
be deemed given by Borrower.
 
(c) Zero Balance Program and Transaction Clearing Services. Notwithstanding
anything to the contrary in this Section 2, if Borrower subscribes to Lender’s
Carolina First Agreement for Transaction Clearing Services and if and for so
long as Lender in its discretion permits such services to be applicable to the
Loan, the terms of such services, as set forth in the Carolina First Agreement
for Transaction Clearing Services and/or the Deposit Account Agreement
applicable to Borrower’s Deposit Accounts at Lender, shall control matters
related to such services, including but not limited to the manner in which
advances under the Loan are made and repaid by credit or debit to the Borrower’s
Deposit Account. Lender shall have the right in its discretion to terminate the
application of such treasury services to the Loan at any time.
 
2.2 Purpose. The proceeds of the Loan shall be used by Borrower for: (a) a one
time cash dividend not to exceed $5.00 per share plus one regular quarterly
dividend of $0.08 per share; (b) working capital; (c) capital expenditures; and
(d) other general corporate purposes.
 
 
5

--------------------------------------------------------------------------------

 
 
2.3 Conditions Precedent. Lender shall disburse the proceeds of the Loan to
Borrower in accordance with the terms hereof, and the terms of the Note. In no
event shall Lender be obligated to advance any sum to Borrower until all
matters, documents, papers and certificates required hereunder have been
furnished to Lender’s satisfaction or so long as any Event of Default has
occurred and is continuing. In addition to other matters set forth herein, the
following documents and matters shall be required to be executed or performed by
Borrower and Guarantors at or before the Closing Date:
 

 
(a)
This Loan Agreement, duly executed and delivered;

     

 
(b)
The Note, duly executed and delivered;

     

 
(c)
The Negative Pledge Agreement;

     

 
(d)
Borrowing resolutions and a certificate from the secretary of Borrower
exhibiting, among other things, true copies of Borrower’s current articles of
incorporation and bylaws, in form and substance satisfactory to Lender,
authorizing the execution, delivery and performance of all Loan Documents, on
behalf of Borrower;

     

 
(e)
Certificate of existence for Borrower from the South Carolina Secretary of State
and satisfactory evidence of Borrower’s qualification to do business in any
applicable foreign jurisdictions;

     

 
(f)
In a form reasonably acceptable to Lender, an opinion of Borrower’s counsel
opining, among other things, as to the due authorization and execution of the
Loan Documents and the enforceability of the Loan Documents in accordance with
the terms thereof. To the extent required by the execution of any Loan Documents
provided subsequent to the Closing Date, supplemental opinions shall be required
of a tenor satisfactory to Lender;

     

 
(g)
Evidence, to the satisfaction of Lender, of Borrower’s compliance with
Environmental Laws;

     

 
(h)
Certification from Borrower that its Leverage Ratio (taken as a whole) will not
exceed 3.00:1.0 as of the Closing Date;

     

 
(i)
Payment of all fees and closing costs required hereunder and under the Loan
Documents;

     

 
(j)
Certificates of insurance required under Section 4.1(e) hereof;

     

 
(k)
Such other matters as Lender may reasonably require.

 
2.4 Fees.
 
(a) Borrower shall pay a facility fee of $5,000.00 due and payable upon the
closing date and Borrower shall pay all fees associated with the drafting and
negotiation of this Agreement and ancillary documents hereto, including, but not
limited to reasonable attorney’s fees.
 
3. Representations and Warranties. To induce Lender to make the Loan, Borrower
makes the following representations and warranties, which shall survive the
execution and delivery of the Note and other Loan Documents:
 
3.1 Good Standing. Borrower is duly organized, validly existing, and in good
standing under the laws of the State of South Carolina, and has the power and
authority to own its property and to carry on its business in each jurisdiction
in which it does business.
 
 
6

--------------------------------------------------------------------------------

 
 
3.2 Authority and Compliance. Borrower has full power and authority to execute
and deliver the Loan Documents and to incur and perform the Obligations provided
for therein, all of which have been duly authorized by all proper and necessary
corporate action. To Borrower’s knowledge, no consent or approval of any public
authority or other third party is required as a condition to the validity of any
of the Loan Documents, and Borrower is in material compliance with all laws and
regulatory requirements.
 
3.3 Binding Agreement. This Loan Agreement and the other Loan Documents executed
by Borrower constitute valid and legally binding obligations of Borrower,
enforceable in accordance with their terms except to the extent that
enforceability may be limited by applicable bankruptcy, insolvency, moratorium,
reorganization, fraudulent conveyance or similar laws affecting the enforcement
of creditors’ rights generally and subject to general principles of equity
(regardless of whether such enforcement is considered in a proceeding at law or
in equity) and the discretion of any tribunal before which enforceability may be
considered.
 
3.4 Litigation. There is no proceeding litigation, bankruptcy or insolvency
involving Borrower or any of its Subsidiaries pending or, to the knowledge of
Borrower, threatened, before any court or governmental authority, agency or
arbitration authority that may, individually or collectively, result in a
Material Adverse Change.
 
3.5 No Conflicting Agreements. There is no charter, bylaw, stockholders
agreement, stock provision, or other document pertaining to the organization,
power, or authority of Borrower and no provision of any existing material
agreement, mortgage, indenture or contract binding on Borrower or affecting its
properties, which would conflict with or in any way prevent the execution,
delivery, or carrying out of the terms of this Loan Agreement and the other Loan
Documents.
 
3.6 Ownership of Assets. The Borrower has good title to its assets free and
clear of all judgments, liens, and encumbrances except for Permitted Liens.
 
3.7 Taxes. All taxes and assessments due and payable by Borrower have been paid
other than taxes being contested in good faith.
 
3.8 Environmental Matters. Borrower represents and warrants to Lender to the
best of its knowledge, except as may be otherwise disclosed in writing to
Lender, that any real estate owned or leased by it (the “Real Estate”) has never
been and is not now being used in violation of Environmental Laws; that no
proceedings have been commenced against Borrower concerning any alleged
violations of any Environmental Laws on or related to the Real Estate, nor does
Borrower have any reason to know of any such proceedings; that the Real Estate
is free of any hazardous or toxic substance or wastes (as defined by any
Environmental Law), including but not limited to, friable asbestos, PCBs in
regulated concentrations, petroleum products, fertilizers and pesticides
(“Substances”) and is not being used for the storage, treatment or disposal of
any Substances, or if there are any Substances on the Real Estate, Borrower is
maintaining them in accordance with all applicable laws; that if Borrower is
transporting any Substances, such transportation is being conducted in
compliance with all applicable laws; that Borrower has all required permits for
the use and discharge of any Substances on the Real Estate and all uses and
discharges on the Real Estate are being made in compliance with such permits;
that, in the event that any of the foregoing representations and warranties is
untrue or is qualified in any way, Borrower has made a complete disclosure to
Lender of all facts which might indicate an environmental risk or the violation
of any Environmental Laws on or related to the Real Estate.
 
 
7

--------------------------------------------------------------------------------

 
 
3.9 Compliance with Laws. Borrower is in material compliance with all federal,
state, and local laws, regulations and governmental requirements applicable to
it or to any of its property, business operations, employees, and transactions
including, but not limited to, Environmental Laws.
 
3.10 Accurate Financial Information. The financial information furnished to
Lender by Borrower is complete and accurate in all material respects and neither
Borrower nor any of its Subsidiaries has any undisclosed direct or material
contingent liabilities. The financial information provided by Borrower and its
Subsidiaries, in connection with Borrower’s application to Lender for the Loan,
remains substantially accurate in all material respects and no Material Adverse
Change has occurred in the financial condition of any of the reporting entities
since such information was furnished.
 
3.11 Solvency. (i) Borrower is Solvent; (ii) Borrower has made adequate
provision for the payment of all of its creditors other than Lender; and (iii)
Borrower has not entered into this transaction to provide preferential treatment
to Lender or any other creditor of Borrower in anticipation of seeking relief
under federal or state bankruptcy or insolvency laws.
 
3.12  ERISA. No employee benefit plan established or maintained, or to which
contributions have been made, by Borrower or any parent, subsidiary or Affiliate
thereof, which is subject to Part 3 of Subtitle 13 of Title I of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), had an
“accumulated funding deficiency” (as such term is defined in Section 302 of
ERISA) as of the last day of the most recent fiscal year of such plan ended
prior to the date hereof, or would have had such an accumulated funding
deficiency on such day if such year were the first year of such plan to which
such Part 3 applied; and no material liability to the Pension Benefit Guaranty
Corporation has been incurred with respect to any such plan by such party.
 
Each respective employee benefit plan of Borrower materially complies and will
materially comply with all applicable requirements of ERISA and of the Internal
Revenue Code of 1986 as amended (“Code”) and with all applicable rulings and
regulations issued under the provisions of ERISA and the Code. This Loan
Agreement and the consummation of the transactions contemplated herein will not
involve any prohibited transaction within the scope of ERISA or Section 4975 of
the Code.
 
 
8

--------------------------------------------------------------------------------

 
 
3.13 Place of Business. Borrower’s chief executive office is located at 70
Commerce Center, Greenville, South Carolina 29615.
 
3.14 Name. Borrower has not changed its name or been known by any other name
other than “New Products, Inc. and “Span-America, Inc.” since it filed Articles
of Incorporation with the South Carolina Secretary of State on September 21,
1970 nor has it been the surviving corporation in a merger. Borrower does not
now use nor has Borrower ever used any trade or fictitious name in the conduct
of its business.
 
3.15 No Subordination. The Obligations of Borrower under the Loan Documents are
not subordinated, and will not be subordinated, in right of payment to any other
obligations of any party except for Permitted Liens.
 
3.16 Event of Default. No event has occurred and is continuing which is or
which, with the giving of notice or lapse of time or both, would be an Event of
Default.
 
3.17 Regulation U. Borrower is not engaged principally, or as one of its
important activities, in the business of extending credit for the purchasing or
carrying of margin stock, nor is Borrower an “investment” company as classified
in the Investment Company Act of 1940. 
 
3.18 Subsidiaries. As of the Closing Date, Borrower has no Subsidiaries.
 
3.19 Material Adverse Change. Since December 30, 2006, no Material Adverse
Change has occurred in the business, properties, operations or condition
(financial or otherwise) of the Borrower or any of its Subsidiaries. Borrower’s
Leverage Ratio (taken as a whole) will not exceed 3.00:1.0 as of the Closing
Date.


4. Covenants of Parties.
 
4.1 Affirmative Covenants. During the term of this Loan Agreement, Borrower
will:
 
(a) Continuation of Preclosing Conditions, Representations and Warranties. Agree
that all conditions precedent to the making of the Loan shall remain satisfied
at all times during the term of this Loan Agreement, and that representations
and warranties made by Borrower in the Loan Documents shall be deemed to be made
at all times during the term of this Loan Agreement except for the
representations and warranties set forth in Sections 3.4, 3.7, 3.8, 3.10, 3.12,
3.18 and 3.19.
 
(b) Maintenance. Preserve and maintain all licenses, trademarks, privileges,
permits, franchises, certificates and the like necessary for the operation of
its business. Borrower shall also maintain its existence in good standing in its
state of organization.
 
 
9

--------------------------------------------------------------------------------

 
 
(c) Financial Statements. Furnish or cause to be furnished to Lender (i)
Borrower’s fiscal year-end audited financial statements within one hundred and
twenty (120) days after the close of each fiscal year, prepared on a
consolidated basis by independent certified public accountants who are
satisfactory to Lender, together with an opinion of such accountants in form and
content acceptable to Lender and accompanied by a certificate of compliance
signed by the chief financial officer of Borrower, affirming Borrower’s
continuing compliance with the terms and conditions of this Loan Agreement,
which shall include a computation of compliance with all financial covenants
along with supporting schedules; and (ii) Borrower’s internally-prepared monthly
financial statements, prepared on a consolidated basis, satisfactory to Lender,
within twenty-five (25) days after the close of each fiscal month-end, and
certified by the chief financial officer of Borrower to be true, correct and
complete in all material respects, and accompanied by a certificate of
compliance signed by the chief financial officer of Borrower, affirming
Borrower’s continuing compliance with the terms and conditions of this Loan
Agreement, which shall include a computation of compliance with all financial
covenants along with supporting schedules. All financial statements shall be
prepared in accordance with GAAP, shall be in form and content satisfactory to
Lender and shall include, without limitation, an income statement and a balance
sheet.
 
(d) Insurance. Maintain with financially sound and reputable insurance companies
insurance of the kinds, covering the risks, and in the amounts reasonably
comparable to those usually carried by entities and individuals engaged in
businesses similar to that of Borrower. Such insurance shall include, but not be
limited to, liability insurance, and comprehensive hazard/casualty insurance on
buildings and contents and all equipment and fixtures. Such insurance shall not
be required to include insurance on the non-payment of Borrower customer notes.
 
(e) Access to Field Audits. At reasonable times and after reasonable notice to
Borrower, permit any representative or agent of Lender to have access to all
financial records, inventory and procedures of Borrower, and conduct periodic
field audits at any one or more of Borrower’s places of business, and shall
allow the Lender or its agents access to, and to make copies of, all of the
books and records of the Borrower. The Borrower shall pay the Lender’s
reasonable costs incurred in connection with no more than two such audits per
Borrower’s fiscal year.
 
(f) Notification of Environmental Claims. If any Substances shall be brought
upon the Real Estate of Borrower, Borrower shall maintain and/or remove them in
accordance with all applicable laws. Borrower shall promptly take all action
that is needed to abate any material environmental risk or comply with any
Environmental Laws on or related to the Real Estate at its sole expense, subject
to such legal and/or equitable defenses as are available to Borrower. At
Lender’s request from time to time, for Reasonable Cause, Borrower shall obtain
additional environmental audits covering any Real Estate from experts reasonably
acceptable to Lender. Borrower will promptly inform Lender in writing of any
environmental risk or violation of any Environmental Laws on or related to the
Real Estate or the commencement of any proceeding against it or receipt of any
notices by it concerning any alleged violation of Environmental Laws on or
related to the Real Estate. Borrower will permit Lender, or any person or firm
designated by Lender, to conduct a reasonable inspection of Real Estate on
reasonable notice, and will immediately advise Lender in writing of (i) any and
all enforcement, cleanup, remedial, removal, or other governmental or regulatory
actions instituted, completed, or threatened pursuant to any applicable federal,
state, or local laws, ordinances or regulations relating to any Substances
affecting its business operations; and (ii) all claims made or threatened by any
third party against it relating to damages, contributions, cost recovery,
compensation, loss or injury resulting from any Substances. Borrower shall
immediately notify Lender of any remedial action with respect to any
environmental risk or condition taken by it with respect to its business
operations. (For purposes hereof, “Reasonable Cause” shall be deemed to have
occurred at any time that: (i) Borrower is obligated to provide notice to Lender
under this Paragraph 4.1(f), or (ii) Borrower shall have received notice from
any governmental agency indicating a violation or potential violation of
Environmental Laws.)
 
 
10

--------------------------------------------------------------------------------

 
 
(g) Environmental Indemnity. Borrower hereby indemnifies and holds Lender
harmless from and against all liability, claims, demands, causes of action,
losses, damages, costs and expenses (including reasonable attorneys’ fees and
court costs), including all foreseeable and unforeseeable consequential damages,
directly or indirectly arising out of the use, generation, storage, release, or
disposal of Substances, including, without limitation, the cost of any required
or necessary inspection, audit, clean-up, or detoxification and the preparation
of any closure or other required plans, consent orders, license applications, or
the like, whether such action is required or necessary prior to or following
transfer of title of Borrower’s real or personal property, to the full extent
that such action is attributable, directly or indirectly, to the use,
generation, storage, release or disposal of Substances on Borrower’s real or
personal property. Borrower agrees that the indemnity obligations in this
paragraph shall include indemnifying Lender for all reasonable attorneys’ fees
and expenses incurred by Lender to enforce the terms of this paragraph 4.1(g).
Borrower’s indemnity obligations under this paragraph are exclusive of, and in
addition to, any other insurance obligations which Borrower has under this Loan
Agreement or any of the Loan Documents. The provisions of this Paragraph shall
survive the satisfaction or release of all Obligations and shall continue
thereafter in full force and effect.
 
(h) Purpose of Loan. Use the proceeds of the Loan only for the purpose
represented to Lender in Section 2.2.
 
(i) Notice of Litigation. Promptly notify Lender in the event that any legal
action is filed against Borrower or any subsidiary; provided however, such
notice shall not be required with respect to any matters which, if determined
adversely to Borrower, would reasonably be expected to result in less than
$25,000.00 in damages when aggregated with other then-pending litigation against
Borrower.
 
(j) Compliance with Law. Materially comply with all applicable federal, state,
and local laws and regulations including, but not limited to, Environmental
Laws, ERISA and laws governing companies in the business the same as or similar
to Borrower’s business.
 
 
11

--------------------------------------------------------------------------------

 
 
(k) Fees/Expenses. Pay or reimburse Lender for any out-of-pocket expenses,
including attorneys’ fees, reasonably incurred by Lender in enforcing this
Agreement, the Note and the other Loan Documents.
 
(l) Payment on Note. Duly and punctually pay all the principal and interest on
the Note, in accordance with the terms of this Agreement and of the Note, and
pay all other material Indebtedness of Borrower reflected on the financial
statements delivered to the Lender and referred to in Section 4.1(c) hereof, and
all other material Indebtedness incurred after the date hereof in accordance
with the terms of such Indebtedness, unless there is a good faith dispute
regarding the same and in such case such payments shall be made into an escrow
account agreed upon by the Borrower and Lender.
 
(m) Notice to Lender. Immediately notify Lender of (i) any Event of Default or
of any fact, condition or event, that would with the giving of notice or passage
of time, or both, become an Event of Default or the failure of Borrower to
observe its undertakings hereunder; (ii) the occurrence of a Material Adverse
Change; (iii) material governmental proceedings; or (iv) the formation or
acquisition of a Subsidiary.
 
(n) Taxes. Pay all taxes and assessments when due other than taxes being
contested in good faith.
 
(o) Maintenance of Properties. Keep its material properties in good repair,
working order and condition, reasonable wear and tear accepted, and from time to
time make all needed and proper repairs, renewals, replacements, additions, and
improvements thereto and materially comply with the provisions of all leases to
which it is a party or under which it occupies property so as to prevent any
material loss or forfeiture thereof or thereunder.
 
(p) Deposit Relationship. Borrower shall maintain a depository account with
Lender. All advances and payments due under the Note shall be deposited or
automatically debited, as the case may be, from Borrower’s account with Lender.
 
4.2 Negative Covenants. During the term of this Loan Agreement, Borrower will
not, without the prior written consent of Lender:
 
(a) Merger/Changes/Sale of Assets. Other than as permitted under Section 4.2(j),
enter into any merger, reorganization or consolidation, make any substantial
change in the basic type of business now conducted by it or sell all or
substantially all of its assets outside the ordinary course of business. This
provision does not prevent the sale of obsolete equipment in the ordinary course
of business.
 
(b) Name; Location of Collateral. Change the name, identity or corporate
structure of Borrower; adopt or make use of any fictitious or tradename not
disclosed elsewhere in this Agreement; or change the location of its chief
executive office or the state of its incorporation or organization.
 
 
12

--------------------------------------------------------------------------------

 
 
(c) Liens and Security Interests. Create, incur, assume, or suffer to exist any
Lien of any kind on its property or assets, now owned or hereafter acquired,
except for the following (all of which are referred to herein as “Permitted
Liens”):
 
(i) Liens for taxes not yet due or which are being contested in good faith by
appropriate proceedings and against which reserves deemed adequate by Lender
have been set up (excluding any Lien imposed pursuant to any of the provisions
of ERISA);
 
(ii) Other Liens, charges and encumbrances incidental to the conduct of its
business or the ownership of its property and assets and created by operation of
law;
 
(iii) Purchase money Liens and encumbrances created to secure the Indebtedness
permitted by Section 4.2(g) hereof;
 
(iv) Liens, charges and encumbrances in favor of the Lender; and
 
(v) Liens, charges and encumbrances reflected on Exhibit 4.2(c) to this
Agreement.
 
(d) Judgments, etc. Allow any number of judgments for the payment of money in
excess of the aggregate sum of $100,000.00 excluding amounts with respect to
which an insurance carrier admits full coverage (except for applicable
deductibles), to remain unsatisfied against it for a period of thirty (30)
consecutive days, unless execution thereof is stayed.
 
(e) Pledge of Assets. Pledge any of the Borrower’s Assets or any interest
therein.
 
(f) Loans to Others. Make any material loans, advances, extensions of credit,
guaranty or become surety for, any other person or entities other than
extensions of credit to customers and prepayments to vendors and suppliers in
the ordinary course of business.
 
(g) Indebtedness/Guarantees. Except as permitted or contemplated by this
Agreement, create, incur, assume or suffer to exist any Indebtedness or
obligation for money borrowed, or guarantee, or endorse, or otherwise be or
become contingently liable in connection with the obligations of any Person
(including, without limitation, any Affiliate), except for the following (all of
which are referred to herein as “Permitted Indebtedness”):
 
(i) Indebtedness for taxes not at the time due and payable or which are being
actively contested in good faith by appropriate proceedings and against which
reserves deemed adequate by Lender have been established by Borrower, but only
if the non-payment of such taxes being contested does not result in a Lien upon
any property of Borrower that has priority over the Lien held by Lender;
 
(ii) Contingent liabilities arising out of the endorsement of negotiable
instruments in the ordinary course of collection or similar transactions in the
ordinary course of business;
 
 
13

--------------------------------------------------------------------------------

 
 
(iii) Accounts payable to trade creditors which are not aged more than one
hundred twenty (120) days from billing date and current operating expenses
(other than for borrowed money) which are not more than sixty (60) days past
due, in each case incurred in the ordinary course of business and paid within
such time period, unless the same are actively being contested in good faith and
by appropriate and lawful proceedings and Borrower shall have set aside such
reserves, if any, with respect thereto as have been recommended by independent
public accountants;
 
(iv) Indebtedness for deferred compensation owed to employees and former
employees;
 
(v) Commitments to purchase equipment and machinery entered into in the ordinary
course of business and Indebtedness related thereto; and
 
(vi) Indebtedness for money borrowed from the Lender.
 
(h) Affiliate Transactions. Purchase, acquire or lease property from, or sell,
transfer or lease any Inventory, materials, Goods, Equipment, assets or property
to, any Affiliate of Borrower, except in the ordinary course of Borrower’s
business and under terms and conditions which would apply if disinterested
parties were involved.
 
(i) Financing Statements. Permit any financing statement to be on file with
respect to the Assets of the Borrower other than financing statement for
Permitted Liens.
 
(j) Acquisitions. Purchase or acquire the obligations, stock or assets of or any
other interest in any Person, except for (i) purchases and acquisitions in an
amount not in excess of $1,000,000 in any one consecutive twelve-month period;
and (ii) in addition to clause (i) of this paragraph (j), direct obligations of
the United States of America or certificates of deposit or other investments
issued by Lender, or by any bank chartered under the laws of the United States
or any State of the United States.
 
(k) Dividends. During any fiscal year, declare any dividends on any shares of
any class of Borrower’s stock, or apply any of Borrower’s property or assets to
the purchase, redemption or other retirement of, or set apart any sum for the
payment of any dividends on, or make any other distribution by reduction of
capital or otherwise in respect of, any shares of any class of stock of
Borrower, the aggregate value of which exceeds 50% of the sum of (i) the
Company’s income from continuing operations for such fiscal year plus (ii) the
absolute value of the aggregate after-tax non-cash and extraordinary losses of
the Company for such fiscal year. Notwithstanding the foregoing, the Company may
declare and pay aggregate non-extraordinary quarterly dividends in any fiscal
quarter in an amount not in excess of the aggregate non-extraordinary quarterly
dividends paid in the immediately preceding fiscal quarter so long as after
giving effect to the payment of such dividends, the Company remains in
compliance with the financial covenants set forth in Section 4.3 of this
Agreement.
 
(l) Lease Transactions. Enter into any sale and lease-back arrangement, either
directly or indirectly.
 
 
14

--------------------------------------------------------------------------------

 
 
(m) Subsidiary Divestiture. Transfer, sell, pledge, encumber, or otherwise
assign any shares of stock or other interest in any Subsidiary or permit any
Subsidiary to sell or otherwise dispose of substantially all of its assets.
 
(n) Partnerships or Joint Ventures. Become or agree to become a general or
limited partner in any material general or limited partnership or joint venturer
in any joint venture.
 
(o) Capital Expenditures. Make, without Lender’s written consent, spend or incur
obligations (including the total amount of capital leases) of more than
$1,500,000 in any fiscal year.
 
(p) Prepayment of Debt. Prepay any outstanding debt (other than debt to Lender).
 
(q) Safety Catheter Impairment Permitted. Notwithstanding any other provision of
this Agreement or any of the Loan Documents to the contrary, the Borrower shall
be permitted to take or engage in any action which may result in the total or
partial impairment of the assets included in its safety catheter financial
reporting segment, and any such action shall not constitute a default or Event
of Default hereunder or give rise to any rights of Lender arising in connection
with or as a result of a default or Event of Default hereunder, provided
Borrower at all times complies with the financial covenants set forth in 4.3.
 
4.3 Financial Covenants. During the term of this Loan Agreement, Borrower will,
at all times, maintain the following, all on a consolidated basis:
 
(a) Tangible Net Worth. At all times, Tangible Net Worth of not less than the
then applicable Tangible Net Worth Threshold. The “Tangible Net Worth Threshold”
shall initially be $6,500,000, and on the 120th day of each fiscal year of the
Company occurring during the term of this Agreement, the Threshold Tangible Net
Worth shall be increased by an amount equal to one-half of the Company’s
consolidated net income for the most recently-completed full fiscal year
reported in the Company’s fiscal year-end audited financial statements required
to be provided by the Company to the Lender by clause (i) of Paragraph 4.1(c) of
this Agreement.
 
(b) Leverage Ratio. A Leverage Ratio of not more than 3.00 to 1.00 at all times.
 
Unless otherwise agreed to by Lender, in writing or as otherwise set forth
herein, Borrower’s compliance with the foregoing financial covenants shall be
determined in accordance with GAAP, after eliminations for Intercompany
Transactions.
 
5. [Reserved].
 
6. Events of Default. The occurrence of any of the following shall constitute an
event of default (“Event of Default”):
 
6.1 Payment. Any payment of principal, interest, or other sum owed to Lender
under the Loan Documents or otherwise due from Borrower to Lender is not made
when due, whether at stated maturity, upon acceleration, or otherwise and such
breach continues for twenty (20) days after the due date thereof.
 
 
15

--------------------------------------------------------------------------------

 
 
6.2 Additional Defaults. Any provision or covenant of any Loan Document is
materially breached, or any warranty, representation, or statement made or
furnished to Lender by Borrower in writing in connection with the Loan and the
Loan Documents (including any warranty, representation, or statement in
Borrower’s financial statements) or to induce Lender to make the Loan, is untrue
or misleading in any material respect and such breach or falsity is not cured
within thirty (30) days after written notice thereof is given by Lender to
Borrower.
 
6.3 Cross-Default. Any material default by Borrower that occurs under any
agreement for indebtedness with Lender or any third party which default is not
corrected within the cure period provided in such agreement, if any.
 
6.4 Dissolution or Bankruptcy. Dissolution or termination or liquidation of
existence of Borrower or insolvency, business failure, appointment of a receiver
of any part of the property of, assignment for the benefit of creditors by, or
the commencement of any proceeding under state or federal bankruptcy laws or
other insolvency laws by Borrower or the commencement of an involuntary
proceeding against Borrower under state or federal bankruptcy laws which is not
dismissed within thirty (30) days after such commencement, or a merger or
consolidation or sale of Borrower’s assets other than as permitted hereunder.
 
6.5 Adverse Changes. Any Material Adverse Change in the condition of Borrower
which Lender reasonably determines will materially affect the ability of
Borrower to meet its obligations under this Loan Agreement.
 
6.6 Business Disruption; Condemnation. There shall occur a cessation of a
substantial part of the business of Borrower for a period which significantly
affects Borrower’s capacity to continue its business, on a profitable basis; or
Borrower shall suffer the loss or revocation of any license or permit now held
or hereafter acquired by it which is necessary to the continued or lawful
operation of its business; or Borrower shall be enjoined, restrained or in any
way prevented by court, governmental or administrative order from conducting all
or any material part of its business affairs.
 
6.7  Invalidity of Loan Documents. Assertion or actual invalidity of any Loan
Document.
 
6.8 Sale of Assets.  Borrower shall sell all or substantially all of its assets
not in the ordinary course of business.
 
7. Lender’s Remedies. In addition to any remedies available to Lender under the
Note and other Loan Documents, the Lender shall have the following remedies:
 
7.1 Acceleration. Upon the occurrence of an Event of Default, Lender shall have
the option to declare the entire unpaid principal amount of the Loans, accrued
interest and all other Obligations immediately due and payable, without
presentment, demand, or notice of any kind.
 
 
16

--------------------------------------------------------------------------------

 
 
7.2 Remedies. Upon the occurrence of an Event of Default, Lender shall be
entitled to pursue all rights and remedies available under each of the Loan
Documents, as well as all rights and remedies available at law, or in equity,
and such rights and remedies shall be cumulative. Without in any way limiting
the generality of the foregoing, Lender shall also have the following
non-exclusive rights:
 
(a) Set-off. To exercise any and all rights of set-off which Lender may have
against any account, fund, or property of any kind, tangible or intangible,
belonging to Borrower which shall be in Lender’s possession or under its
control;
 
(b) Cure. To cure any Event of Default in such manner as deemed appropriate by
Lender;
 
(c) Foreclosure. To foreclose pursuant to the terms of any Loan Document, or at
law or in equity.
 
7.3 Advances/Reimbursements. All amounts due Lender as a result of expenditures
made by Lender or losses suffered by Lender not paid within twenty (20) days of
presentment to Borrower shall bear interest at the rate applicable to past due
principal as specified in the Note or herein from the date demanded until paid
in full. Unless otherwise specified in the Loan Documents, such advances and
other sums, together with accrued interest, shall be due and payable on demand.
 
7.4 Default Rate of Interest. Notwithstanding anything contained in the Note,
upon an Event of Default, interest shall accrue on the entire outstanding
principal of the Loan from and after such date until and including the date on
which the default is cured at the rates accruing under the Note, plus an
additional four percent (4%) per annum (400 basis points). The increase of such
interest rate shall not affect or otherwise limit or apply in lieu of any other
remedy available to Lender as provided for herein.
 
7.5 Late Charge. If Borrower shall fail to make any installment of principal or
interest within twenty (20) days from the due date therefore, whether by
acceleration or otherwise, Borrower agrees to pay to Lender a late charge equal
to one percent (1%) of the overdue installment.
 
7.6 Marshalling of Assets; Payments Set Aside. Lender shall be under no
obligation to marshal any assets or securities in favor of Borrower or any other
Person or against or in payment of any or all of the Obligations. To the extent
that any sum credited against the Obligations is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, receivor or any other party under any bankruptcy law, state of
federal law, common law or equitable cause, then to the extent of such recovery,
the Obligations or such part thereof originally intended to be satisfied, and
all Liens, rights and remedies therefore, shall be revived and continued in full
force and effect as if such payment had not been made or such enforcement or
set-off had not occurred.
 
 
17

--------------------------------------------------------------------------------

 
 
8. Miscellaneous.
 
8.1 Notice. All notices, demands, or other communications given hereunder or
under the Loan Documents shall be in writing, and shall be sent via overnight
courier or mailed to the address of each party as set forth below, said mailing
to be certified United States government mail to the address set forth below,
with notice in each case to be deemed served and effective upon the earlier of
(i) when received, (ii) when recorded as being delivered by the overnight
courier service or (iii) three (3) business days after having been deposited in
the United States mail as indicated above. Either party must provide written
direction to the other in order to change the address to which said notice shall
be sent.
 
If to Lender, to  Carolina First Bank
104 South Main Street
Greenville, South Carolina 29601
Attn: Kevin M. Short
 
With copy, to:  Nexsen Pruet, LLC
201 W. McBee Ave., Ste. 400
Greenville, South Carolina 29601
Attn: David Gossett, Esq.
 
If to Borrower, to         Span-America Medical Systems, Inc.
70 Commerce Center
Greenville, South Carolina 29615
Attn: Richard Coggins


With copy, to  Wyche, Burgess, Freeman & Parham, P.A.
44 E. Camperdown Way (29601)
Post Office Box 728
Greenville, South Carolina 29602
Attn: Eric K. Graben, Esq.
 
8.2 Waiver. No failure or delay on the part of Lender in exercising any power or
right hereunder, and no failure of Lender to give Borrower notice of an Event of
Default, shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power preclude any other or further exercise
thereof or the exercise of any other right or power hereunder. No modification
or waiver of any provision of any Loan Document or consent to any departure by
Borrower from any Loan Document shall in any event be effective unless the same
shall be in writing, signed by Lender and Borrower, and such waiver or consent
shall be effective only in the specific instance and for the particular purpose
for which it was given.
 
8.3 Benefit. The Loan Documents shall be binding upon and shall inure to the
benefit of Borrower and Lender and their respective successors and assigns.
 
 
18

--------------------------------------------------------------------------------

 
 
8.4 Governing Law and Jurisdiction. The Loan Documents and this Loan Agreement,
unless otherwise specifically provided therein, and all matters relating
thereto, shall be governed by and construed and interpreted in accordance with
the laws of the State of South Carolina; PROVIDED HOWEVER, to the extent that
the creation, validity, perfection, enforceability or priority of any lien or
security interest, or the rights and remedies with respect to any lien or
security interest are governed by the laws of a jurisdiction other than the
State of South Carolina, then the laws of such jurisdiction shall govern, except
as superseded by applicable United States Federal Law.
 
8.5 Assignment. Borrower may not assign the Loan Documents or any interest
therein without Lender’s prior written consent.
 
8.6 Severability. Invalidity of any one or more of the terms, conditions or
provisions of this Loan Agreement shall in no way affect the balance hereof,
which shall remain in full force and effect.
 
8.7 Construction. Whenever the context and construction so require, all words
used in the singular number herein shall be deemed to have been used in the
plural, and vice versa, and the masculine gender shall include the feminine and
neuter and the neuter shall include the masculine and feminine. All references
to Sections shall mean Sections of the Loan Document. The terms “herein,”
“hereinbelow,” “hereunder,” and similar terms are references to the particular
Loan Document in its entirety and not merely the particular Article, Section, or
Exhibit in which any such term appears. Captions are inserted only as a matter
of convenience and for reference and in no way define, limit or describe the
scope of the Loan Document or the intent of any provision thereof. All
references to any Loan Document shall include all amendments, extensions,
renewals, restatements or replacements of the same. The terms “include”,
“including” and similar terms shall be construed as if followed by the phrase
“without being limited to” and “Real Estate” and “Collateral” shall be construed
as if followed by the phrase “or any part thereof”. No inference in favor of or
against any party shall be drawn from the fact that such party has drafted any
portion of the Loan Document.
 
8.8 Headings. Any headings used in the Loan Documents are solely for the
convenience of the Parties, and are not part of the agreement between the
Parties, and shall not be construed as such.
 
8.9 Execution in Counterparts. All Loan Documents may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same instrument, and in making proof of the Loan
Document, it shall not be necessary to produce or account for more than one such
counterpart.
 
8.10 Examinations/Communications. Lender’s examinations, inspections, or receipt
of information pertaining to the matters set forth in the Loan Documents shall
not in any way be deemed to reduce the full scope and protection of the Loan
Documents or the Obligations of Borrower related to the Loan Documents.
 
 
19

--------------------------------------------------------------------------------

 
 
8.11 No Third Party Beneficiaries. The Loan Documents are entered into for the
sole benefit of Borrower, its successors and assigns, and no third party shall
be deemed to have any privity of contract nor any right to rely on any Loan
Document to any extent or for any purpose whatsoever, nor shall any other person
have any right of action of any kind hereof or be deemed to be a party
beneficiary.
 
8.12 No Participation. Nothing in the Loan Documents, and no action or inaction
whatsoever on the part of Lender undertaken in connection with the Loan, shall
be deemed to make Lender a partner or joint venturer with Borrower, and Borrower
indemnifies and holds Lender harmless from and against any and all claims,
losses, causes of action, expenses (including attorneys’ fees) and damages
arising from the relationship between Lender and Borrower being construed as or
related to be anything other than that of lender and borrower. This provision
shall survive the termination of all Loan Documents.
 
8.13 Notice of Conduct. Borrower agrees to use commercially reasonable efforts
to give Lender written notice of any action or inaction, to the extent that any
such Party has actual knowledge thereof, by Lender or any agent or attorney of
Lender in connection with the Loan Documents or the Obligations of any party
under the Loan Documents that Borrower reasonably believes may be actionable
against Lender or any agent or attorney of Lender or a defense to payment of any
Obligations of Borrower, including commission of a tort or violation of any
contractual duty implied by law, and a reasonable opportunity to cure or correct
such action or inaction. Upon request of Lender from time to time, Borrower
shall also confirm in writing the status of the Loan, and the Obligations, and
provide other information reasonably requested by Lender.
 
8.14 Costs, Expenses and Attorneys’ Fees. Borrower shall pay to Lender
immediately upon demand the full amount of all reasonable out-of-pocket costs
and expenses, including reasonable attorneys’ fees, costs of experts and all
other expenses, incurred by Lender (a) upon the occurrence of an Event of
Default, or of circumstances which, if left uncured, would result in an Event of
Default, the costs of additional appraisals, environmental studies, title
insurance, survey updates and legal reviews; (b) the perfection, preservation,
protection and continuation of the liens and security interest granted Lender
and the custody, preservation, protection, repair and operation of any
collateral, (c) the pursuit by Lender of its rights and remedies under the Loan
Documents and applicable law, and (d) defending any counterclaim, cross-claim or
other action, or participating in any bankruptcy proceeding, mediation,
arbitration, litigation or dispute resolution of any other nature involving
Lender or Borrower, except to the extent Lender has been adjudicated to have
engaged in culpable conduct.
 
8.15 Further Assurances. At any time after the date hereof, Borrower, at the
request of Lender, shall execute and deliver such further documents and
agreements and take such further actions as Lender reasonably deems necessary or
appropriate to permit each transaction contemplated by the Loan Documents to be
consummated in accordance with the provisions thereof and to perfect, preserve,
protect and continue all liens, security interests and rights of Lender under
the Loan Documents, security agreements, financing statements, continuation
statements, a new or replacement Note, and/or agreements supplementing,
extending or otherwise modifying the Note, this Loan Agreement, and/or security
agreement, and certificates as to the amount of the indebtedness evidenced by
the Note. Upon Borrower’s payment in full of all amounts outstanding under the
Loan, Lender shall return to Borrower for cancellation the original Note and any
extensions, replacements or renewals thereof.
 
 
20

--------------------------------------------------------------------------------

 
 
8.16 Integration. To the extent only of any conflict between the terms of this
Loan Agreement and any other Loan Document (other than the Note), the terms of
this Loan Agreement shall prevail. To the extent only of any conflict between
the terms of this Loan Agreement and the Note, the terms of the Note shall
prevail.
 
8.17 Time of the Essence. Time is of the essence to all Loan Documents.
 
8.18 Arbitration. ANY CONTROVERSY OR CLAIM BETWEEN OR AMONG THE PARTIES HERETO
INCLUDING BUT NOT LIMITED TO THOSE ARISING OUT OF OR RELATING TO THIS
INSTRUMENT, AGREEMENT, OR DOCUMENT OR ANY RELATED INSTRUMENTS, AGREEMENTS OR
DOCUMENTS, INCLUDING ANY CLAIM BASED ON OR ARISING FROM AN ALLEGED TORT, SHALL
BE DETERMINED BY BINDING ARBITRATION IN ACCORDANCE WITH THE FEDERAL ARBITRATION
ACT (OR IF NOT APPLICABLE, THE UNIFORM ARBITRATION ACT, § 15-48-10, ET. SEQ.,
CODE OF LAWS OF SOUTH CAROLINA (1976), AS AMENDED), THE RULES OF PRACTICE AND
PROCEDURE FOR THE ARBITRATION OF COMMERCIAL DISPUTES OF J.A.M.S./ENDISPUTE OR
ANY SUCCESSOR THEREOF (“J.A.M.S.”), AND THE “SPECIAL RULES” SET FORTH BELOW. IN
THE EVENT OF ANY INCONSISTENCY, THE SPECIAL RULES SHALL CONTROL. JUDGMENT UPON
ANY ARBITRATION AWARD MAY BE ENTERED IN ANY COURT HAVING JURISDICTION. ANY PARTY
TO THIS INSTRUMENT, AGREEMENT OR DOCUMENT MAY BRING AN ACTION, INCLUDING A
SUMMARY OR EXPEDITED PROCEEDING, TO COMPEL ARBITRATION OF ANY CONTROVERSY OR
CLAIM TO WHICH THIS AGREEMENT APPLIES IN ANY COURT HAVING JURISDICTION OVER SUCH
ACTION.
 
A. SPECIAL RULES. THE ARBITRATION SHALL BE CONDUCTED IN GREENVILLE, SOUTH
CAROLINA AND ADMINISTERED BY J.A.M.S. IF J.A.M.S. IS UNABLE OR LEGALLY PRECLUDED
FROM ADMINISTERING THE ARBITRATION, THEN THE AMERICAN ARBITRATION ASSOCIATION
WILL SERVE. ALL ARBITRATION HEARINGS WILL BE COMMENCED WITHIN 90 DAYS OF THE
DEMAND FOR ARBITRATION FURTHER, THE ARBITRATOR(S) SHALL ONLY, UPON A SHOWING OF
CAUSE, BE PERMITTED TO EXTEND THE COMMENCEMENT OF SUCH HEARING FOR UP TO AN
ADDITIONAL 60 DAYS.
 
 
21

--------------------------------------------------------------------------------

 
 
B. RESERVATION OF RIGHTS. NOTHING IN THIS ARBITRATION PROVISION SHALL BE DEEMED
TO (I) LIMIT THE APPLICABILITY OF ANY OTHERWISE APPLICABLE STATUTES OF
LIMITATION OR REPOSE AND ANY WAIVERS CONTAINED IN THIS INSTRUMENT, AGREEMENT OR
DOCUMENT; OR (II) BE A WAIVER BY LENDER OF THE PROTECTION AFFORDED TO IT BY 12
U.S.C. SEC. 91 OR ANY SUBSTANTIALLY EQUIVALENT STATE LAW; OR (III) LIMIT THE
RIGHT OF THE BANK HERETO (A) TO EXERCISE SELF HELP REMEDIES SUCH AS (BUT NOT
LIMITED TO) SETOFF, OR (B) TO FORECLOSE AGAINST ANY REAL OR PERSONAL PROPERTY
COLLATERAL, OR (C) TO OBTAIN FROM A COURT PROVISIONAL OR ANCILLARY REMEDIES SUCH
AS (BUT NOT LIMITED TO) INJUNCTIVE RELIEF, WRIT OF POSSESSION OR THE APPOINTMENT
OF A RECEIVER; OR (III) IMPAIR OR CONSTITUTE A WAIVER OF ANY RIGHT OF BORROWER
TO THE PROTECTION OF BANKRUPTCY PROCEEDINGS IN THE U.S. BANKRUPTCY COURTS OR
SIMILAR INSOLVENCY PROCEEDINGS UNDER STATE LAW IN ANY STATE COURT. LENDER MAY
EXERCISE SUCH SELF HELP RIGHTS, FORECLOSE UPON SUCH PROPERTY, OR OBTAIN SUCH
PROVISIONAL OR ANCILLARY REMEDIES AND BORROWER MAY SEEK SUCH BANKRUPTCY OR
INSOLVENCY PROTECTION IN ANY FEDERAL OR STATE COURT BEFORE, DURING, OR AFTER THE
PENDENCY OF ANY ARBITRATION PROCEEDING BROUGHT PURSUANT TO THIS INSTRUMENT,
AGREEMENT, OR DOCUMENT. NEITHER THIS EXERCISE OF SELF HELP REMEDIES NOR THE
INSTITUTION OR MAINTENANCE OF AN ACTION FOR FORECLOSURE OR PROVISIONAL OR
ANCILLARY REMEDIES SHALL CONSTITUTE A WAIVER OF THE RIGHT OF ANY PARTY,
INCLUDING THE CLAIMANT IN ANY SUCH ACTION, TO ARBITRATE THE MERITS OF THE
CONTROVERSY OR CLAIM OCCASIONING RESORT TO SUCH REMEDIES.
 
 
9. Additional Provisions. Riders, schedules and exhibits attached hereto, if
any, are hereby incorporated into this Loan Agreement as if set forth verbatim.
 
[Signature Page Follows] 
 
 
22

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Loan Agreement as of
the date first above written.
 

       
BORROWER:
Span-America Medical Systems, Inc.
 
   
   
  By:   /s/ Richard C. Coggins  

--------------------------------------------------------------------------------

Its:  Chief Financial Officer
 

 

       
LENDER:
Carolina First Bank
 
   
   
  By:   /s/ Kevin M. Short  

--------------------------------------------------------------------------------

Kevin M. Short
Its: Vice President

 
 
23

--------------------------------------------------------------------------------

 

List of Exhibits and Schedules
 
Exhibits & Schedules 
 
Exhibit 1.18  Note
 
Exhibit 4.2(c) Liens, Charges and Encumbrances
 
 
24

--------------------------------------------------------------------------------

 
 
EXHIBIT 1.18


FORM OF NOTE
 
(See Attached)
 
 
25

--------------------------------------------------------------------------------

 
 
EXHIBIT 4.2(C)
 
LIENS, CHARGES AND ENCUMBRANCES
 
None.
 
 
26

--------------------------------------------------------------------------------

 
 
EXHIBIT 4.2(F)
 
PERMITTED INDEBTEDNESS
 
None.
 
 
27

--------------------------------------------------------------------------------

 